             21-10647-jlg          Doc 1         Filed 04/07/21 Entered 04/07/21 21:39:50                                    Main Document
                                                               Pg 1 of 20



      Fill in this information to identify the case:

      United States Bankruptcy Court for the:
      Southern                                  District of   New York
                                                              (State)


                                                                                                                                                 Check if this is an
      Case number (If known):                                               Chapter       11                                                     amended filing




 Official Form
 201

 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         12/15

 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
 number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


 1.     Debtor’s name                           Stoneway Capital Corporation


 2.     All other names debtor                  N/A
        used in the last 8 years

        Include any assumed names,
        trade names, and doing
        business as names



 3.     Debtor’s federal Employer
        Identification Number (EIN)             N/A


 4.     Debtor’s address                        Principal place of business                                   Mailing address, if different from principal
                                                                                                              place of business

                                                44 Chipman Hill, Suite 1000
                                                Number            Street                                      Number           Street



                                                                                                              P.O. Box

                                                Saint John, New Brunswick, E2L 2A9, Canada
                                                City                            State       ZIP Code          City                       State     ZIP Code

                                                                                                              Location of principal assets, if different
                                                                                                              from principal place of business

                                                                                                              Camino Zárate-Lima (Calle Santa Fe), Las
                                                                                                              Palmas, Zárate, Providence of Buenos Aires,
                                                                                                              Argentina
                                                County


                                                                                                              Ruta Provincial Nº 34, Km 22, Luján, Luján,
                                                                                                              Providence of Buenos Aires, Argentina

                                                                                                              Alborada 1540, Villa Rosa, Pilar, Providence
                                                                                                              of Buenos Aires, Argentina




Official Form 201                                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 1
            21-10647-jlg         Doc 1   Filed 04/07/21 Entered 04/07/21 21:39:50                                   Main Document
                                                       Pg 2 of 20


                                                                                                      San Pedro Plant: Ruta 191, Km 15, San
                                                                                                      Pedro, San Pedro, Providence of Buenos
                                                                                                      Aires, Argentina




 5.     Debtor’s website (URL)           https://cases.primeclerk.com/stonewaycapital


                                               Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership
 6.     Type of debtor                         (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:


 7.     Describe debtor’s business        A. Check one:
                                                 Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                 Railroad (as defined in 11 U.S.C. § 101(44))
                                                  Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                  Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                  Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                  None of the above
                                          Activities Related to Real Estate

                                          B. Check all that apply:
                                               Tax-exempt entity (as described in 26 U.S.C. § 501)
                                               Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                                 Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                          2211




 8.     Under which chapter of the        Check one:
        Bankruptcy Code is the debtor
        filing?                                  Chapter 7
                                                 Chapter 9
                                                 Chapter 11. Check all that apply:
                                                          Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                          affiliates) are less than $2,490,925 on a consolidated basis (amount subject to adjustment
                                                          on 4/01/16 and every 3 years after that).
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a
                                                          small business debtor, attach the most recent balance sheet, statement of operations,
                                                          cash-flow statement, and federal income tax return or if all of these documents do not exist,
                                                          follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                          A plan is being filed with this petition.
                                                          Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                          accordance with 11 U.S.C. § 1126(b).
                                                          The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                          Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                          Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                          for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                        The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                        Rule 12b-2.
                                                  Chapter 12




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
            21-10647-jlg            Doc 1   Filed 04/07/21 Entered 04/07/21 21:39:50                                       Main Document
                                                          Pg 3 of 20



 9.     Were prior bankruptcy               No
        cases filed by or against
        the debtor within the last 8        Yes.         District                              When                           Case number
        years?                                                                                             MM / DD / YYY
                                                         District                              When                           Case number
        If more than 2 cases, attach a
        separate list.                                                                                     MM / DD / YYY




 10.    Are any bankruptcy cases            No
        pending or being filed by a
        business partner or an              Yes.        Debtor      See attached Annex A                              Relationship     Affiliate
        affiliate of the debtor?
                                                        District                                                      When             04/07/2021
        List all cases. If more than 1,
        attach a separate list.                                                                                                        MM / DD / YYY

                                                        Case number, if known



 11.    Why is the case filed in this       Check all that apply:
        district?
                                                   Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                   immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                   district.
                                                   A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this
                                                   district.


 12.    Does the debtor own or have                No
        possession of any real                     Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
        property or personal                       needed.
        property that needs
        immediate attention?                       Why does the property need immediate attention? (Check all that apply.)
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                         safety.
                                                         What is the hazard?
                                                         It needs to be physically secured or protected from the weather.
                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                         attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                         assets or other options).
                                                         Other


                                                   Where is the property?
                                                                                   Number         Street




                                                                                   City                                        State           ZIP Code


                                                   Is the property insured?
                                                         No.
                                                         Yes. Insurance agency


                                                         Contact name


                                                         Phone




Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 3
            21-10647-jlg          Doc 1       Filed 04/07/21 Entered 04/07/21 21:39:50                                    Main Document
                                                            Pg 4 of 20




              Statistical and administrative information


 13.    Debtor’s estimation of                Check one:
        available funds*                          Funds will be available for distribution to unsecured creditors.
                                                  After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                                  creditors.


 14.    Estimated number of                           1-49                                1,000-5,000                         25,001-50,000
        creditors**                                   50-99                               5,001-10,000                        50,001-100,000
                                                      100-199                             10,001-25,000                       More than 100,000
                                                      200-999


 15.    Estimated assets**                            $0-$50,000                          $1,000,001-$10 million              $500,000,001-$1 billion
                                                      $50,001-$100,000                    $10,000,001-$50 million             $1,000,000,001-$10 billion
                                                      $100,001-$500,000                   $50,000,001-$100 million            $10,000,000,001-$50 billion
                                                      $500,001-$1 million                 $100,000,001-$500 million           More than $50 billion


 16.    Estimated liabilities**                       $0-$50,000                          $1,000,001-$10 million              $500,000,001-$1 billion
                                                      $50,001-$100,000                    $10,000,001-$50 million             $1,000,000,001-$10 billion
                                                      $100,001-$500,000                   $50,000,001-$100 million            $10,000,000,001-$50 billion
                                                      $500,001-$1 million                 $100,000,001-$500 million           More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
            imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 17.    Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
        authorized representative of          petition.
        debtor
                                              I have been authorized to file this petition on behalf of the debtor.

                                              I have examined the information in this petition and have a reasonable belief that the information is true
                                              and correct.

                                              I declare under penalty of perjury that the foregoing is true and correct.

                                              Executed on         04/07/2021
                                                                  MM / DD / YYYY

                                          X   /s/ David Mack                                               David Mack
                                              Signature of authorized representative of
                                              debtor                                                       Printed name

                                              Title    Director


* Distribution cannot be known at this time.
**Items 14-16 herein is provided on a consolidated basis.




Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 4
            21-10647-jlg        Doc 1   Filed 04/07/21 Entered 04/07/21 21:39:50                                         Main Document
                                                      Pg 5 of 20




 18.    Signature of attorney       X   /s/ Fredric Sosnick                                                                Date   04/07/2021
                                        Signature of attorney for debtor                                                          MM / DD / YYYY

                                        Fredric Sosnick
                                        Printed Name

                                        Shearman & Sterling LLP
                                        Firm name

                                        599 Lexington Ave
                                        Number          Street

                                        New York                                                         NY                 10022
                                        City                                                             State              Zip Code

                                        212-848-8571                                                             fsosnick@shearman.com
                                        Contact phone                                                            Email address

                                        2472488                                                                  NY
                                        Bar number                                                               State




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
 21-10647-jlg     Doc 1     Filed 04/07/21 Entered 04/07/21 21:39:50             Main Document
                                          Pg 6 of 20



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                      )
In re:                                                )       Chapter 11
                                                      )
STONEWAY CAPITAL CORPORATION,                         )       Case No. 21- _____ ( )
                                                      )
                                                      )       Joint Administration Requested
                               Debtor.                )
                                                      )

                                             Annex A

                                    AFFILIATED ENTITIES

               On the date hereof, each of the affiliated entities listed below (including the Debtor

in this chapter 11 case) filed petitions for relief under chapter 11 of title 11 of the United States

Code in this Court. Contemporaneously with the filing of these petitions, these entities filed a

motion requesting the Court jointly administer their chapter 11 cases.

1.       Stoneway Capital Ltd.

2.       Stoneway Capital Corporation

3.       Stoneway Energy International LP

4.       Stoneway Energy LP

5.       Stoneway Capital Group LP

6.       Stoneway Power Generation Inc.
 21-10647-jlg    Doc 1    Filed 04/07/21 Entered 04/07/21 21:39:50          Main Document
                                        Pg 7 of 20



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                  )
In re:                                            )       Chapter 11
                                                  )
STONEWAY CAPITAL CORPORATION,                     )       Case No. 21- _____ ( )
                                                  )
                                                  )       Joint Administration Requested
                            Debtor.               )
                                                  )

                       CORPORATE OWNERSHIP STATEMENT

              In accordance with Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy

Procedure, Stoneway Capital Corporation (the “Debtor”) states as follows:

         •    Stoneway Capital Corporation is wholly owned by Stoneway Power Generation
              Inc.
 21-10647-jlg     Doc 1    Filed 04/07/21 Entered 04/07/21 21:39:50           Main Document
                                         Pg 8 of 20



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                    )
In re:                                              )       Chapter 11
                                                    )
STONEWAY CAPITAL CORPORATION,                       )       Case No. 21- _____ ( )
                                                    )
                                                    )       Joint Administration Requested
                              Debtor.               )
                                                    )


         DECLARATION CONCERNING CORPORATE OWNERSHIP STATEMENT

               I, the undersigned director of Stoneway Capital Corporation, the company named

as a debtor in the above-captioned case, declare under penalty of perjury that I have reviewed the

foregoing Corporate Ownership Statement and that the information contained therein is true and

correct to the best of my knowledge, information, and belief.



Dated: April 7, 2021                 /s/ David Mack
                                            Name: David Mack
                                            Title: Director




                                                2
 21-10647-jlg    Doc 1    Filed 04/07/21 Entered 04/07/21 21:39:50      Main Document
                                        Pg 9 of 20



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                )
In re:                                          )     Chapter 11
                                                )
STONEWAY CAPITAL CORPORATION,                   )     Case No. 21- _____ ( )
                                                )
                                                )     Joint Administration Requested
                            Debtor.             )
                                                )

                  LIST OF DEBTOR’S EQUITY SECURITY HOLDERS
                 IN ACCORDANCE WITH BANKRUPTCY RULE 1007



                                   Membership Interests


      Name, Address and Telephone of                      Percentage of Shares
              Equity Holder
 Stoneway Power Generation Inc.                                  100%
 44 Chipman Hill, Suite 1000, Saint John,
 New Brunswick, E2L 2A9, Canada
 21-10647-jlg     Doc 1     Filed 04/07/21 Entered 04/07/21 21:39:50            Main Document
                                         Pg 10 of 20



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                      )
In re:                                                )      Chapter 11
                                                      )
STONEWAY CAPITAL CORPORATION,                         )      Case No. 21- _____ ( )
                                                      )
                                                      )      Joint Administration Requested
                              Debtor.                 )
                                                      )


         DECLARATION CONCERNING LIST OF DEBTOR’S EQUITY SECURITY
            HOLDERS IN ACCORDANCE WITH BANKRUPTCY RULE 1007

               I, the undersigned director of Stoneway Capital Corporation, the company named

as a debtor in the above-captioned case, declare under penalty of perjury that I have reviewed the

foregoing List of Debtor’s Equity Security Holders and that it is true and correct to the best of

my knowledge, information, and belief.



Dated: April 7, 2021                  /s/ David Mack
                                             Name: David Mack
                                             Title: Director
 21-10647-jlg      Doc 1     Filed 04/07/21 Entered 04/07/21 21:39:50               Main Document
                                          Pg 11 of 20




                     RESOLUTIONS OF THE BOARD OF DIRECTORS

                                                  OF

                           STONEWAY CAPITAL CORPORATION

                The undersigned, being all of the duly elected or appointed directors (collectively,
the “Directors”) of Stoneway Capital Corporation, a company existing under the federal laws of
Canada (the “Company”), hereby certify that the Directors have adopted the following resolutions
(collectively, the “Resolutions”).

               WHEREAS, the Company is the sole limited partner of Stoneway Energy
International, L.P. (“SEILP”) which, in turn, is the sole limited partner of Stoneway Energy, L.P.
(together, with SEILP, the “Partnerships”), each of the Partnerships being limited partnerships
formed and existing under the laws of the province of New Brunswick, Canada;

                WHEREAS, the Partnerships’ sole assets are their holdings, and beneficial
interests, in certain operating subsidiaries incorporated and existing under the laws of Argentina,
namely, Araucaria Energy S.A., SPI Energy S.A., Araucaria Generation S.A. and Araucaria Power
Generation S.A. (the “Argentine Subsidiaries”);

              WHEREAS, the Company owns certain equipment which is subject to lease
agreements entered into with the Argentine Subsidiaries;

               WHEREAS, the Company has been advised by its professional advisors that
certain financial creditors of the Company, the Partnerships and the Argentine Subsidiaries are
refusing to extend existing standstill agreements and that there is a risk that they will take
enforcement action.

        I.      Voluntary Petition Under the Provisions of Chapter 11 of the Bankruptcy Code

               RESOLVED, that in the business judgment of the Directors, it is desirable and in
the best interests of the Company, its creditors, and other interested parties that the Company,
along with the Partnerships, and certain other affiliates, file or cause to be filed a voluntary petition
seeking relief under the provisions of Chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”); and

               RESOLVED, that the Company be, and hereby is, authorized and empowered to
file a voluntary petition for relief under chapter 11 of the Bankruptcy Code (such voluntary
petition, and any voluntary petitions to be filed by the Company’s affiliates, collectively, the
“Chapter 11 Cases”) in a court of proper jurisdiction (the “Court”) in which the authority to
operate as a debtor in possession will be sought; and

               RESOLVED, that David Mack, acting for and on behalf of the Company (the
“Authorized Person”) be, and hereby is, authorized on behalf of the Company to execute and
verify petitions, schedules, lists and other motions, papers or documents to commence the Chapter
11 Cases, each such document to be filed at such time as the Authorized Person shall determine
 21-10647-jlg     Doc 1     Filed 04/07/21 Entered 04/07/21 21:39:50             Main Document
                                         Pg 12 of 20



and to be in the form approved by the Authorized Person, such approval to be conclusively
evidenced by the execution, verification and filing thereof; and

              RESOLVED, that the Authorized Person be, and each of them hereby is,
authorized on behalf of the Company to take any and all further acts and deeds that he deems
necessary or proper to commence the Chapter 11 Cases and obtain relief under chapter 11 of the
Bankruptcy Code; and

               RESOLVED, that the Authorized Person be, and hereby is, authorized and directed
to retain on behalf of the Company the law firm of Shearman & Sterling LLP to render legal
services to and represent the Company in connection with the commencement of the Chapter 11
Cases and any other related matters in connection thereto, on such terms as the Authorized Person
shall approve and subject to approval of the Court; and

                RESOLVED, that the Authorized Person be, and hereby is, authorized to engage
and retain all assistance by legal counsel, accountants, financial advisors, restructuring advisors,
and other professionals (including, without limitation, those professionals specifically named
herein) in connection with the Chapter 11 Cases, on such terms as the Authorized Person deems
necessary, appropriate, proper or desirable, with a view to the successful prosecution of such cases.

       II.     Further Actions and Prior Actions

                RESOLVED, that the Company be, and herby is, authorized, empowered and
directed to discontinue and abandon the proceedings commenced by the Company in respect of a
plan of arrangement under the Canada Business Corporation Act; and

               RESOLVED, that the Authorized Person be, and hereby is, authorized on behalf
of the Company to take any and all actions to execute, deliver, certify, file and/or record and
perform any and all documents, agreements, instruments, motions, affidavits, applications for
approvals or rulings of governmental or regulatory authorities or certificates and to take any and
all steps deemed by any the Authorized Person to be necessary or desirable to carry out the purpose
and intent of each of the foregoing resolutions; and

               RESOLVED, that any and all lawful actions heretofore taken by, or at the direction
of, the Authorized Person in the name and on behalf of the Company in furtherance of the purpose
and intent of any or all of the foregoing resolutions be, and hereby are, ratified, confirmed, and
approved in all respects.

       III.    Instruction to Revocate Power of Attorneys

               RESOLVED, that the Company and the Argentine Subsidiaries revoke any power
of attorney that they may have granted to TMF Trust Company (Argentina) S.A. in its capacity as
trust (Fiduciario) of the Fideicomiso Araucaria (“TMF”).
 21-10647-jlg   Doc 1    Filed 04/07/21 Entered 04/07/21 21:39:50        Main Document
                                      Pg 13 of 20



      IV.    Miscellaneous

               RESOLVED, that these Resolutions may be executed and delivered in multiple
counterparts and via facsimile or other electronic means, all of which taken together shall
constitute one and the same instrument.
 21-10647-jlg   Doc 1   Filed 04/07/21 Entered 04/07/21 21:39:50   Main Document
                                     Pg 14 of 20



              IN WITNESS WHEREOF, the undersigned Directors have duly executed these
Resolutions as of the 7 day of April, 2021.



David Mack
 21-10647-jlg   Doc 1   Filed 04/07/21 Entered 04/07/21 21:39:50    Main Document
                                     Pg 15 of 20



               IN WITNESS WHEREOF, the undersigned Directors have duly executed these
Resolutions as of the 7 day of April, 2021.


Naveed Zaffar Manzoor
           21-10647-jlg              Doc 1      Filed 04/07/21 Entered 04/07/21 21:39:50                                  Main Document
                                                             Pg 16 of 20




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims on a Consolidated Basis and Are Not Insiders1                                                                                             12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.


    Name of creditor and complete      Name, telephone number, and          Nature of the       Indicate if     Amount of unsecured claim
    mailing address, including zip     email address of creditor            claim               claim is        If the claim is fully unsecured, fill in only
    code                               contact                              (for example,       contingent,     unsecured claim amount. If claim is partially
                                                                            trade debts, bank   unliquidated,   secured, fill in total claim amount and deduction
                                                                            loans,              or disputed     for value of collateral or setoff to calculate
                                                                            professional                        unsecured claim.
                                                                             services, and
                                                                            government                          Total claim,     Deduction        Unsecured
                                                                            contracts)                          if partially     for value        claim
                                                                                                                secured          of collateral
                                                                                                                                 or setoff

1    Siemens Energy Inc.              Paula Gonzalez                        Litigation claim    Disputed                                         $22,523,011.39
     4400 Alafaya Trail
     Orlando, FL 32826-2399           Email: paulargonzalez@siemens.com

     Phone: 407-736-7075



2    DF / Mompresa, S.A.U.            Ignacio Rodriguez                     Litigation claim    Disputed                                         $4,480,653.69
     Parque Cientifico Tecnologico
     Ada Byron, 90                    Email:
     33203 Gijon, Asturias (Spain)    direccion.juridica@durofelguera.com

     Phone: +34 985 19 91 16




3    Siemens Energy AB                Peter Hjelm                           Litigation claim    Disputed                                         $1,735,208.39
     Slottsvägen 2-6
     612 83 Finspång, Sweden          Email: peter.hjelm@siemens.com



4    Gramercy Energy Secured       Attn: Tomás Serantes; Marc Zelina        Unsecured Note                                                       $1,116,017.17
     Holdings II LLC                                                        claims
     c/o Gramercy Funds Management Email: tserantes@gramercy.com;
     LLC                           mzelina@gramercy.com
     20 Dayton Avenue
     Greenwich, CT 06830

     Phone: 203-552-1943

5    Simpson Thacher & Bartlett LLP Todd Crider                             Legal services      Disputed                                         $151,489.33
     425 Lexington Avenue
     New York, NY 10017             Email: tcrider@stblaw.com

     Phone: 212-455-2664




1
         The debtors reserve their right to amend or modify this consolidated list of creditors, including to reflect that any of the claims on the list are
         contingent, unliquidated, or disputed. Nothing herein should be construed as an admission of validity of any party’s claim or admission as to the
         amount owed.
             21-10647-jlg             Doc 1        Filed 04/07/21 Entered 04/07/21 21:39:50                                 Main Document
                                                                Pg 17 of 20


     Name of creditor and complete        Name, telephone number, and         Nature of the       Indicate if     Amount of unsecured claim
     mailing address, including zip       email address of creditor           claim               claim is        If the claim is fully unsecured, fill in only
     code                                 contact                             (for example,       contingent,     unsecured claim amount. If claim is partially
                                                                              trade debts, bank   unliquidated,   secured, fill in total claim amount and deduction
                                                                              loans,              or disputed     for value of collateral or setoff to calculate
                                                                              professional                        unsecured claim.
                                                                               services, and
                                                                              government                          Total claim,     Deduction        Unsecured
                                                                              contracts)                          if partially     for value        claim
                                                                                                                  secured          of collateral
                                                                                                                                   or setoff

6     Gemcorp Fund I Limited            Attn: General Counsel/Operations      Unsecured Note                                                       $122,989.34
      c/o Gemcorp Capital LLP                                                 claim
      1 New Burlington Place            Email: generalcounsel@gemcorp.net
      London, W1S 2HR                   ; ops@gemcorp.net
      United Kingdom



7     Gemcorp Multi Strategy Master     Attn: General Counsel/Operations      Unsecured Note                                                       $47,489.76
      Fund SICAV SCS                                                          claim
      c/o Gemcorp Capital LLP           Email: generalcounsel@gemcorp.net
      1 New Burlington Place            ; ops@gemcorp.net
      London, W1S 2HR
      United Kingdom


8     Araucaria Capital S.A.             Attn: President or General Counsel   Administrative      Disputed                                         $45,790.00
      Av. del Libertador 498, 15th Floor                                      services
      Buenos Aires, Argentina            Email: info@araucariaenergy.com

      Phone: 54-11-5252-0303


9     Sargent & Lundy LLC               Terrence P. Coyne                     Engineering         Disputed                                         $28,000.00
      55 East Monroe Street                                                   services
      Chicago, IL 60603                 Email:
                                        terrence.p.coyne@sargentlundy.com
      Phone: 312-269-9675



10    SS&C Intralinks                   Susie Xiao                            Virtual data room   Disputed                                         $27,310.00
      685 Third Ave, 9th Floor          Email: sxiao@intralinks.com           hosting services
      New York, NY 10017

      Phone: 212-342-7676

11    Vista South America Inc.          Attn: Ariel Wainer                    Travel agent        Disputed                                         $25,000.00
      12405 NE 6th Avenue                                                     services
      North Miami, FL 33161

      Phone: 305-266-3029



12    Maples and Calder BV              Chloe Harris                          Legal services      Disputed                                         $21,308.47
      Sea Meadow House
      PO Box 173                        Email: chloe.harris@maples.com
      Road Town VG1110
      British Virgin Islands

      Phone: 284-852-3000
            21-10647-jlg               Doc 1      Filed 04/07/21 Entered 04/07/21 21:39:50                                    Main Document
                                                               Pg 18 of 20


     Name of creditor and complete       Name, telephone number, and           Nature of the        Indicate if     Amount of unsecured claim
     mailing address, including zip      email address of creditor             claim                claim is        If the claim is fully unsecured, fill in only
     code                                contact                               (for example,        contingent,     unsecured claim amount. If claim is partially
                                                                               trade debts, bank    unliquidated,   secured, fill in total claim amount and deduction
                                                                               loans,               or disputed     for value of collateral or setoff to calculate
                                                                               professional                         unsecured claim.
                                                                                services, and
                                                                               government                           Total claim,     Deduction        Unsecured
                                                                               contracts)                           if partially     for value        claim
                                                                                                                    secured          of collateral
                                                                                                                                     or setoff

13    Aldebaran Group Ltd.              Attn: Jacques Marie Blehaut            Financial           Disputed                                          $19,719.66
      12 Gough Square, 3rd Floor                                               consultant services
      London, EC4A 3DW
      United Kingdom

      Phone: +44 7392 742245


14    Epiq Corporate Restructuring      Attn: Brad Tuttle, Senior Managing     Consultant           Disputed                                         $19,213.00
      LLC                               Director                               services
      777 Third Avenue, 12th Floor
      New York, NY 10017                Email: btuttle@epiqglobal.com

      Phone: 312-560-6333


15    Baker & McKenzie LLP              Clyde Rankin, III                      Legal services       Disputed                                         $16,618.41
      452 Fifth Avenue
      New York, New York 10018          Email:
                                        clyde.rankin@bakermckenzie.com
      Phone: 212-626-4100


16    WD Capital Markets Inc.           Artur Agivaev                          Financial services   Disputed                                         $11,419.50
      Wildeboer Dellelce Place
      Suite 805                         Email: artur@wdcapital.ca
      365 Bay Street
      Toronto, Ontario M5H 2V1

      Phone: 416-847-6907

17    Cratos Global                     Attn: President or General Counsel     Power project       Disputed                                          $11,411.14
      3225 Shallowford Road, Suite                                             consulting services
      810 Marietta, Georgia 30062

      Phone: 770-691-3120

18    Kekst and Company Inc.         Daniel Yunger                     Media and                    Disputed                                         $9,855.68
      437 Madison Avenue, 37th Floor                                   communication
      New York, NY 10022             Email: daniel.yunger@kekstcnc.com services

      Phone: 212 521 4800


19    Atahualpa USA LLC                 Attn: Carlos Bussolini, Director       Communication        Disputed                                         $8,000.00
      6820 Indian Creek Dr., Unit 2F                                           services
      Miami Beach, FL 33141




20    CT Lien Solutions                 Attn: President or General Counsel     Federal litigation   Disputed                                         $7,535.24
      c/o Wolters Kluwer                                                       search services
      2700 Lake Cook Road               Email:
      Riverwoods, IL 60015              liensolutions.clientsupport@waltersk
                                        luwer.com
      Phone: 800-833-5778
            21-10647-jlg               Doc 1      Filed 04/07/21 Entered 04/07/21 21:39:50                                 Main Document
                                                               Pg 19 of 20


     Name of creditor and complete       Name, telephone number, and         Nature of the       Indicate if     Amount of unsecured claim
     mailing address, including zip      email address of creditor           claim               claim is        If the claim is fully unsecured, fill in only
     code                                contact                             (for example,       contingent,     unsecured claim amount. If claim is partially
                                                                             trade debts, bank   unliquidated,   secured, fill in total claim amount and deduction
                                                                             loans,              or disputed     for value of collateral or setoff to calculate
                                                                             professional                        unsecured claim.
                                                                              services, and
                                                                             government                          Total claim,     Deduction        Unsecured
                                                                             contracts)                          if partially     for value        claim
                                                                                                                 secured          of collateral
                                                                                                                                  or setoff

21    Citrix Systems Inc.               Attn: President or General Counsel   Information         Disputed                                         $1,707.75
      851 W. Cypress Creek Road                                              technology
      Fort Lauderdale, FL 33309                                              services

      Phone: 800-424-8749

22    O’Farrell Inc.                    Attn: Michael Joseph                 Legal services      Disputed                                         $1,340.00
      167 Madison Avenue, Suite 303
      New York, NY 10016
                                        Email: info@ofarrelusa.com
      Phone: 305-468-4614

23    Samuel Knight                Attn: President or General Counsel        Consulting          Disputed                                         $468.00
      City Quadrant, Offices 13-15                                           services
      Waterloo Square              Email: energy@samuel-knight.com
      Newcastle Upon Tyne, NE1 4DP
      United Kingdom

      Phone: +44 (191) 481 3620

24    Broadridge Financial Solutions    Attn: Joseph Naso                                        Disputed                                         $364.00
      51 Mercedes Way
      Edgewood, NY 11717                Email: joseph.naso@broadridge.com

      Phone: 631-254-7422
             21-10647-jlg        Doc 1        Filed 04/07/21 Entered 04/07/21 21:39:50                             Main Document
                                                           Pg 20 of 20

Debtor Name Stoneway Capital Corporation

United States Bankruptcy Court for the Southern District of New York

Case Number (if known) ___________________________


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the
document, and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the
identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
1341, 1519, and 3571.


             Declaration and signature



        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
        or another individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


        ☐      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

        ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


        ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


        ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


        ☐      Schedule H: Codebtors (Official Form 206H)


        ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


        ☐      Amended Schedule

        ☐ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims on a Consolidated Basis and Are Not
              Insiders (Official Form 204)

        ☐      Other document that requires a declaration _______________


     I declare under penalty of perjury that the foregoing is true and correct.

     Executed on            04/07/2021
                            MM / DD / YYYY

X    /s/ David Mack                                                               David Mack
     Signature of authorized representative of debtor                             Printed name

     Title      Director
